Exhibit 10.55

STOCK PURCHASE AGREEMENT

STOCK PURCHASE AGREEMENT, dated as of November 23, 2005 (this “Agreement”),
between ANTARES PHARMA, INC., a Delaware corporation (the “Company”), and SICOR
PHARMACEUTICALS, INC. (the “Investor”).

RECITALS:

A. The Investment. The Company intends to sell to the Investor, and the Investor
intends to purchase from the Company, as an investment in the Company, the
securities as described herein. The securities to be purchased are common stock,
par value $0.01 per share, of the Company (the “Common Stock” or “Common
Shares”) and are to be purchased at the Closing, as defined below, subject to
the terms and conditions set forth herein.

B. The Securities. The term “Securities” refers to the Common Stock purchased
under this Agreement.

C. Transaction Documents. The term “Transaction Documents” refers collectively
to this Agreement and the registration-related provisions contained in Exhibit
1.

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

ARTICLE I

Purchase; Closings

1.1 Purchase. On the terms and subject to the conditions set forth herein, at
the Closing, the Investor will purchase from the Company, and the Company will
sell to the Investor the Securities as set forth in Section 1.2.

1.2 Closing. (a) At the closing (the “Closing”), the Investor will purchase from
the Company, and the Company will sell to the Investor, 400,000 Common Shares at
a per share price of $1.25 per share ($500,000 in the aggregate) (the
“Purchase”). The Closing will take place at the offices of [Leonard, Street and
Deinard Professional Association, 150 South Fifth Street, Suite 2300,
Minneapolis, Minnesota 55402] 10:00 a.m., [ Minneapolis] time, on _________ __,
2005.

(b) (1) The respective obligations of each of the Investor and the Company to
consummate the Closing is subject to the fulfillment or written waiver by the
Investor and the Company prior to the Closing of the following conditions:
(A) all approvals and authorizations of, filings and registrations with, and
notifications to, all governmental or regulatory authorities, agencies, courts,
commissions or other entities (collectively, “Governmental Entities”) required
for the Purchase shall have been obtained or made and shall be in full force and
effect and all other waiting periods shall have expired, in each case, without
imposing or the Company agreeing to any restriction or condition that would have
a



--------------------------------------------------------------------------------

Material Adverse Effect, as defined below, on the Company; and (B) no provision
of any applicable law or regulation and no judgment, injunction, order or decree
shall prohibit the Purchase or shall prohibit or restrict Investor or its
Affiliates, as defined below, from owning or voting any Securities, as defined
below.

(2) The obligation of the Company to consummate the Closing is also subject to
the fulfillment or written waiver prior to the Closing of the following
conditions: the Investor shall have performed in all material respects all
obligations required to be performed by it under this Agreement at or prior to
the Closing and the Company shall have received a certificate dated as of the
Closing Date signed on behalf of the Investor by a senior officer or general
partner certifying compliance with Section 1.2(b)(2) hereof.

(3) The obligation of the Investor to consummate the Closing is also subject to
the fulfillment or written waiver prior to the Closing of each of the following
conditions: the Company shall have performed in all material respects all
obligations required to be performed by it under this Agreement at or prior to
the Closing and the Investor shall have received a certificate dated as of the
Closing Date signed on behalf of the Company by a senior officer certifying
compliance with Section 1.2(b)(3) hereof.

ARTICLE II

Representations and Warranties

2.1 Disclosure. (a) On or prior to the date hereof, the Company delivered to the
Investor a schedule (“Disclosure Schedule”) setting forth, among other things,
items the disclosure of which is necessary or appropriate either in response to
an express disclosure requirement contained in a provision hereof or as an
exception to one or more of the Company’s representations or warranties
contained in Section 2.2 or to one or more of its covenants contained in Article
III; provided that the mere inclusion of an item in a Disclosure Schedule as an
exception to a representation or warranty will not be deemed an admission by the
Company that such item represents a material exception or fact, event or
circumstance or that such item is reasonably likely to result in a Material
Adverse Effect.

(b) “Material Adverse Effect” means, with respect to the Investor only clause
(2) that follows, or, with respect to the Company, both clauses (1) and (2) that
follow, any circumstance, event, change or effect that: (1) is material and
adverse to the financial position, results of operations, business, assets or
liabilities of the Company and its subsidiaries taken as a whole or (2) would
materially impair the ability of either the Investor or the Company,
respectively, to perform its obligations under this Agreement or otherwise
materially threaten or materially impede the consummation of the Purchase and
the other transactions contemplated by this Agreement; provided, however, that
Material Adverse Effect, under clause (1) or (2), shall be deemed not to include
the impact of (A) changes in generally accepted accounting principles,
(B) changes in laws of general applicability or interpretations thereof by
Governmental Entities, (C) actions or omissions of either party taken with the
prior written consent of the other party in contemplation of the transactions
contemplated hereby, (D) changes or conditions (including changes in economic,
financial market, regulatory or



--------------------------------------------------------------------------------

political conditions, whether resulting from acts of war or terrorism, an
escalation of hostilities or otherwise) affecting the U.S. economy or foreign
economies (so long as any such change in condition does not disproportionately
affect the business of the Company and its subsidiaries) and (E) this Agreement,
the transactions contemplated hereby and thereby or the announcement thereof.

(c) “Previously Disclosed” means information set forth on the section of the
Disclosure Schedule corresponding to the provision of this Agreement to which
such information relates; provided that information which, on its face,
reasonably should indicate to the reader that it relates to another provision of
this Agreement shall also be deemed to be Previously Disclosed with respect to
such other provision, as otherwise disclosed on a Company Report, as defined
below, filed prior to the date hereof (other than as set forth in the risk
factors or forward looking statements of such Company Report).

2.2 Representations and Warranties of the Company. Except as Previously
Disclosed, the Company represents and warrants to the Investor that:

(a) Organization and Authority. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
is duly qualified to do business and is in good standing in all jurisdictions
where its ownership or leasing of property or the conduct of its business
requires it to be so qualified and failure to be so qualified would have a
Material Adverse Effect on the Company and has corporate power and authority to
own its properties and assets and to carry on its business as it is now being
conducted. The Company has furnished to the Investor true and correct copies of
the Certificate of Incorporation and Bylaws of the Company as amended through
the date of this Agreement.

(b) Company’s Subsidiaries. The Company has Previously Disclosed a complete and
correct list of all of its subsidiaries as of the date hereof, all shares of the
outstanding capital stock of each of which are owned directly or indirectly by
the Company. The material subsidiaries of the Company are referred to herein
individually as a “Company Subsidiary” and collectively as the “Company
Subsidiaries.” No equity security of any Company Subsidiary is or may be
required to be issued by reason of any option, warrant, scrip, preemptive right,
right to subscribe to, call or commitment of any character whatsoever relating
to, or security or right convertible into, shares of any capital stock of such
Company Subsidiary, and there are no contracts, commitments, understandings or
arrangements by which any Company Subsidiary is bound to issue additional shares
of its capital stock, or any option, warrant or right to purchase or acquire any
additional shares of its capital stock. All of such shares so owned by the
Company are fully paid and nonassessable and are owned by it free and clear of
any lien, claim, charge, option, encumbrance or agreement with respect thereto.
Other than the Company Subsidiaries or as Previously Disclosed, the Company does
not own beneficially (the concept of “beneficial ownership” having the meaning
assigned thereto in Section 13(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”), and the rules and regulations thereunder), directly or
indirectly, more than 5% of any class of equity securities or similar interests
of any corporation or other entity, and is not, directly or indirectly, a
partner in any partnership or party to any joint venture.



--------------------------------------------------------------------------------

(c) Capitalization. The authorized capital stock of the Company consists of
100 million shares of Common Stock, of which 42,379,486 shares were outstanding
as of the date of this Agreement. As of the date hereof, there are outstanding
options (each, a “Company Stock Option”) to purchase an aggregate of not more
than 3,500,000 shares of Common Stock. The maximum number of shares of Common
Stock that would be outstanding as of the Closing Date if all options, warrants,
committed grants, conversion rights and other rights with respect thereto
(excluding those to be issued pursuant hereto) outstanding as of the date hereof
were exercised is not more than 63,500,000. All of the outstanding shares of
capital stock of the Company have been duly and validly authorized and issued
and are fully paid and nonassessable. The shares of Common Stock to be issued in
accordance with the terms of this Agreement, upon such issuance, will be duly
and validly authorized and issued and fully paid and nonassessable. Except as
Previously Disclosed, as of the date hereof there are no outstanding
subscriptions, contracts, conversion privileges, options, warrants, calls,
preemptive rights or other rights obligating the Company to issue, sell or
otherwise dispose of, or to purchase, redeem or otherwise acquire, any shares of
capital stock of the Company.

(d) Authorization; No Default. The Company has the power and authority to enter
into this Agreement and to carry out its obligations hereunder and thereunder.
The execution, delivery and performance of this Agreement by the Company and the
consummation of the transactions contemplated hereby have been duly authorized
by the Board of Directors of the Company (the “Board of Directors”). This
Agreement represents a valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, moratorium, reorganization or other
similar laws affecting the enforcement of creditors’ rights generally and to
judicial limitations on the remedy of specific enforcement and other equitable
remedies.

Neither the execution, delivery and performance by the Company of this Agreement
and any documents ancillary hereto, nor the consummation of the transactions
contemplated hereby and thereby, nor compliance by the Company with any of the
provisions hereof or thereof, will (1) violate, conflict with, or result in a
breach of any provision of, or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under, or result in
the termination of, or accelerate the performance required by, or result in a
right of termination or acceleration of, or result in the creation of, any lien,
security interest, charge or encumbrance upon any of the properties or assets of
the Company under any of the material terms, conditions or provisions of (A) its
Certificate of Incorporation or Bylaws or (B) any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement to which the Company is a
party or by which it may be bound, or to which the Company or any of the
properties or assets of the Company may be subject, or (2) violate any statute,
rule or regulation or, to the knowledge of the Company, any judgment, ruling,
order, writ, injunction or decree applicable to the Company or any of their
respective properties or assets; except, in the case of clauses (1)(B) and (2),
as would not reasonably be likely to have a Material Adverse Effect on the
Company.



--------------------------------------------------------------------------------

(e) Consents. Other than filing a Form D with the SEC, as defined below, and
related filings to be made by the Company., no notice to, filing with, exemption
or review by, or authorization, consent or approval of, any Governmental Entity
or any other person is necessary for the consummation by the Company of the
transactions contemplated by this Agreement.

(f) Company Financial Statements. The consolidated balance sheets of the Company
and its subsidiaries as of December 31, 2004 and 2003 and related consolidated
statements of income, stockholders’ equity and cash flows for the three years
ended December 31, 2004, together with the notes thereto, certified by KPMG LLP
and included in the Company’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2004 (the “Company 10-K”) as filed with the Securities and
Exchange Commission (the “SEC”), and the unaudited consolidated balance sheets
of the Company and its subsidiaries as of June 30, 2005 and related consolidated
statements of income, stockholders’ equity and cash flows for the quarter then
ended, included in the Company’s Quarterly Report on Form 10-Q for the period
ended June 30, 2005 (collectively, the “Company Financial Statements”) have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis and present fairly the consolidated financial position of the
Company and its subsidiaries at the dates and the consolidated results of
operations and cash flows of the Company and its subsidiaries for the periods
stated therein (subject to the absence of notes and year-end audit adjustments
in the case of interim unaudited statements).

(g) Reports. Since December 31, 2004, the Company has filed all material
reports, registrations and statements, together with any required amendments
thereto, that it was required to file with the SEC, including, but not limited
to, Forms 10-K, Forms 8-K, Forms 10-Q and proxy statements and any documents
incorporated by reference therein. All such reports and statements filed with
any such regulatory body or authority are collectively referred to herein as the
“Company Reports”. As of their respective dates, the Company Reports
(1) complied in all material respects with all the rules and regulations
promulgated by the SEC and (2) did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein not misleading. Copies of all
the Company Reports (other than those which have been filed with the SEC and are
publicly available on EDGAR) have been made available to the Investor by the
Company.

(h) Properties and Leases. Except for any lien for current taxes not yet
delinquent or which are being contested in good faith and by appropriate
proceedings and except as Previously Disclosed, the Company has good title free
and clear of any material liens, claims, charges, options, encumbrances or
similar restrictions to all the real and personal property reflected in the
Company’s consolidated balance sheet as of December 31, 2004 included in the
Company 10-K for the period then ended, and all real and personal property
acquired since such date, except such real and personal property as has been
disposed of in the ordinary course of business. Except as is not reasonably
likely to have a Material Adverse Effect on the Company, all leases of real
property and all other leases material to the Company pursuant to which the
Company, as lessee, leases real or personal property are valid and effective in
accordance with their respective terms, and



--------------------------------------------------------------------------------

there is not, under any such lease, any material existing default by the Company
or any event which, with notice or lapse of time or both, would constitute such
a material default.

(i) Taxes. Each of the Company has filed all material federal, state, county,
local and foreign tax returns, including information returns, required to be
filed by it, and paid all material taxes owed by it, including those with
respect to income, withholding, social security, unemployment, workers
compensation, franchise, ad valorem, premium, excise and sales taxes, and no
taxes shown on such returns to be owed by it or assessments received by it are
delinquent. The federal income tax returns of the Company for the fiscal year
ended December 31, 1997 are for the purposes of routine audit by the Internal
Revenue Service (the “IRS”) closed because of the statute of limitations, and no
claims for additional taxes for such fiscal years are pending. The Company is
not a party to any pending action or proceeding, nor to the Company’s knowledge
has any such action or proceeding been threatened by any Governmental Entity,
for the assessment or collection of taxes, interest, penalties, assessments or
deficiencies that would reasonably be likely to have a Material Adverse Effect
on the Company and, to the knowledge of the Company, no issue has been raised by
any federal, state, local or foreign taxing authority in connection with an
audit or examination of the tax returns, business or properties of the Company
which has not been settled, resolved and fully satisfied, or adequately reserved
for (other than those issues that are not reasonably likely to have a Material
Adverse Effect on the Company). The Company has withheld all material taxes that
it is required to withhold from amounts owing to employees, creditors or other
third parties.

(j) No Material Adverse Effect. Since December 31, 2004, no change has occurred
and no circumstances exist which have had or are reasonably likely to have a
Material Adverse Effect on the Company.

(k) Commitments and Contracts. The Company has Previously Disclosed or has filed
as an exhibit to a Company Report filed prior to the date hereof (or with
respect to clause (4) below only, made available to the Investor or its
representative) each of the following to which the Company is a party or subject
(whether written or oral, express or implied):

(1) any material contract, agreement or arrangement (including severance
arrangements) the terms of which would be subject to violation, breach, default,
termination, acceleration of performance, or which would result in the creation
of any lien, security interest, charge or encumbrance, as a result of the
execution, delivery and performance by the Company of this Agreement or any
documents ancillary hereto, or the consummation of the transactions contemplated
hereby or thereby;

(2) any material contract, agreement or arrangement providing for “earn-outs,”
“savings guarantees,” “performance guarantees,” or other contingent payments
(other than in the ordinary course of the operating businesses of the Company,
such as rebates and obligations under operating leases, triple net leases and
indemnification arrangements in favor of directors and employees) by



--------------------------------------------------------------------------------

the Company other than those with respect to which there are no further material
obligations under such provisions;

(3) any contract purporting to limit in any material respect, or containing
covenants that would have the effect of limiting in any material respect, the
ability of any Affiliate of the Company (other than Company Subsidiaries) to
compete in any line of business or with any person or which involve any
restriction of the geographical area in which, or method by which or with whom,
such Affiliate may carry on its business (other than as may be required by law
or applicable regulatory authorities); or

(4) any real property lease and any other lease which commits the Company to
make at any time after the date hereof payments aggregating $5,000,000 or more.

(l) Litigation and Other Proceedings. There is no pending or, to the knowledge
of the Company, threatened, claim, action, suit, investigation or proceeding,
against the Company, nor is the Company subject to any order, judgment or
decree, except for matters that have not had a Material Adverse Effect or are
not reasonably likely to have a Material Adverse Effect.

(m) Compliance with Laws. The Company has all permits, licenses, authorizations,
orders and approvals of, and have made all filings, applications and
registrations with, Governmental Entities that are required in order to permit
it to own or lease its properties and assets and to carry on its business as
presently conducted and that are material to the business of the Company and the
Company Subsidiaries, taken as a whole; and all such permits, licenses,
certificates of authority, orders and approvals are in full force and effect
and, to the knowledge of the Company, no suspension or cancellation of any of
them is threatened, and all such filings, applications and registrations are
current. Except as is not reasonably likely to have a Material Adverse Effect on
the Company, (A) the conduct by the Company of its business and the condition
and use of its properties does not violate or infringe any applicable domestic
(federal, state or local) or foreign law, statute, ordinance, license or
regulation, and (B) the Company is not in default under any order, license,
regulation, demand, writ, injunction or decree of any Governmental Entity.

(n) No Defaults. The Company is not in default, nor has any event occurred that,
with the passage of time or the giving of notice, or both, would constitute a
default, under any material agreement, indenture, loan agreement or other
instrument to which it is a party or by which it or any of its assets is bound
or to which any of its assets is subject, the result of which is reasonably
likely to have a Material Adverse Effect on the Company.

(o) Brokers and Finders. Neither the Company nor any of its officers, directors
or employees has employed any broker or finder or incurred any liability for any
financial advisory fees, brokerage fees, commissions or finder’s fees, and no
broker or finder has



--------------------------------------------------------------------------------

acted directly or indirectly for the Company, in connection with this Agreement
or the transactions contemplated hereby.

2.3 Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company that:

(a) Organization and Authority. The Investor is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified and failure to be so qualified would
have a Material Adverse Effect on the Investor and has full corporate power and
authority to own its properties and assets and to carry on its business as it is
now being conducted. The Investor has furnished the Company with a true and
correct copy of its certificate of incorporation and bylaws, as amended through
the date of this Agreement.

(b) Authorization. The Investor has the power and authority to enter into this
Agreement and to carry out its obligations hereunder. The execution, delivery
and performance of this Agreement by the Investor and the consummation of the
transactions contemplated hereby have been duly authorized by the Investor’s
board of directors and no further approval or authorization is required. Subject
to such approvals of Governmental Entities as may be required by statute or
regulation, this Agreement is a valid and binding obligation of the Investor,
enforceable against the Investor in accordance with its terms.

Neither the execution, delivery and performance by the Investor of this
Agreement, nor the consummation of the transactions contemplated hereby, nor
compliance by the Investor with any of the provisions hereof, will (1) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of, any lien, security interest, charge or encumbrance
upon any of the properties or assets of the Investor under any of the material
terms, conditions or provisions of (A) its certificate of incorporation or
bylaws or (B) any material note, bond, mortgage, indenture, deed of trust,
license, lease, agreement or other instrument or obligation to which the
Investor is a party or by which it may be bound, or to which the Investor or any
of the properties or assets of the Investor may be subject, or (2) subject to
compliance with the statutes and regulations referred to in the next paragraph,
materially violate any statute, rule or regulation or, to the knowledge of the
Investor, any judgment, ruling, order, writ, injunction or decree applicable to
the Investor or any of its properties or assets.

No notice to, filing with, exemption or review by, or authorization, consent or
approval of, any Governmental Entity or any other person is necessary for the
consummation by the Investor of the transactions contemplated by this Agreement.



--------------------------------------------------------------------------------

(c) Knowledge as to Conditions. As of the date of this Agreement, it knows of no
reason why any regulatory approvals and, to the extent necessary, any other
approvals, authorizations, filings, registrations, or notices required or
otherwise a condition to the consummation of the transactions contemplated by
this Agreement cannot, or should not, be obtained.

(d) Purchase for Investment. The Investor acknowledges that the Securities have
not been registered under the Securities Act of 1933, as amended, and the rules
and regulations thereunder (the “Securities Act”) or under any state securities
laws. The Investor (1) is acquiring the Securities for its own account pursuant
to an exemption from registration under the Securities Act solely for investment
and not with a view to distribution in violation of applicable securities laws,
(2) will not sell or otherwise dispose of any of the Securities, except in
compliance with the registration requirements or exemption provisions of the
Securities Act and any other applicable securities laws, (3) has such knowledge
and experience in financial and business matters and in investments of this type
that it is capable of evaluating the merits and risks of its investment in the
Securities and of making an informed investment decision and (4) is an
Accredited Investor (as that term is defined by Rule 501 of the Securities Act).

(e) Financial Capability. The Investor will have available funds to make the
Purchase on the terms and conditions contemplated by this Agreement.

(f) Brokers and Finders. Neither the Investor nor its Affiliates or any of their
respective officers, directors or employees has employed any broker or finder or
incurred any liability for any financial advisory fees, brokerage fees,
commissions or finder’s fees, and no broker or finder has acted directly or
indirectly for the Investor, in connection with this Agreement or the
transactions contemplated hereby.

ARTICLE III

Covenants

3.1 Filings; Other Actions. (a) Each of the Investor and the Company will
cooperate and consult with the other and use commercially reasonable best
efforts to prepare and file all necessary documentation, to effect all necessary
applications, notices, petitions, filings and other documents, and to obtain all
necessary permits, consents, orders, approvals and authorizations of, or any
exemption by, all third parties and Governmental Entities necessary or advisable
to consummate the transactions contemplated by this Agreement. Each of the
Investor and the Company will have the right to review in advance, and to the
extent practicable each will consult with the other, in each case subject to
applicable laws relating to the exchange of information, with respect to all the
information relating to the other party, and any of their respective
subsidiaries, which appears in any filing made with, or written materials
submitted to, any third party or any Governmental Entity in connection with the
transactions contemplated by this Agreement. In exercising the foregoing right,
each of the parties hereto agrees to act reasonably and as promptly as
practicable. Each party hereto agrees to keep the other party apprised of the
status of matters relating to completion of the transactions contemplated
hereby.



--------------------------------------------------------------------------------

Nothing in this Section shall apply to the reports or other filings made by the
Company and or pursuant to the Exchange Act.

(a) Information and Confidentiality. The Investor will hold, and will cause its
respective subsidiaries and their directors, officers, employees, agents,
consultants and advisors to hold, in strict confidence, unless compelled to
disclose by judicial or administrative process or, in the written opinion of its
counsel, by other requirement of law or the applicable requirements of any
regulatory agency or relevant stock exchange, all records, books, contracts,
instruments, computer data and other data and information (collectively,
“Information”) concerning the Company or any Company Subsidiary, in each case,
furnished to it by or on behalf of the Company, any Company Subsidiary or its
respective representatives (except to the extent that such information can be
shown to have been (1) previously known by the Investor on a non-confidential
basis, (2) in the public domain through no fault of the Investor or (3) later
lawfully acquired from other sources by the Investor), and the Investor shall
not release or disclose such Information to any other person, except its to
auditors, attorneys, financial advisors, and other consultants and advisors who
owe the Investor an obligation of confidentiality no less stringent that the one
set forth above.

ARTICLE IV

Additional Agreements

4.1 Registration Rights. The Company shall use its commercially reasonable best
efforts to file with the SEC, on behalf of the Investor and its Affiliates and
any subsequent transferee, a registration statement (the “Registration
Statement”) covering the Registrable Securities purchased hereunder; provided
that in no event shall the Company fail to file the Registration Statement later
than the 90th day following the date hereof, provided that the Company may, upon
written notice to the Investor, elect to delay the filing of the Registration
Statement for up to six (6) months if it believes, in good faith, that it would
be in the best interests of the Company to do so. The expenses of the
preparation and filing of such Registration Statement shall be borne by the
Company. Upon filing the Registration Statement, the Company will use its
commercially reasonable best efforts to have declared effective as soon as
reasonably practicable following the filing thereof and to keep the Registration
Statement effective with the SEC at all times until the Investor or any
transferee who would require such registration to effect a sale of the
Registrable Securities no longer holds the Registrable Securities, unless all
such Registrable Securities then held by such holder can immediately be sold and
for at least 30 of the past 60 trading days could have been sold by such holder
pursuant to Rule 144 under the Securities Act. Provisions relating to the
registration rights discussed in this Section are included in Exhibit 1 hereto.
“Registrable Securities” means all shares of Common Stock acquired by the
Investor hereunder.



--------------------------------------------------------------------------------

4.2 Legend. (a) The Investor agrees that all certificates or other instruments
representing the Securities subject to this Agreement will bear a legend
substantially to the following effect:

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.

(b) Upon request of the Investor to effect a sale of any Securities, upon
receipt by the Company of an opinion of counsel reasonably satisfactory to the
Company to the effect that the Investor or its transferee is not an “affiliate”
and has not been an “affiliate” (within the meaning of Rule 144 promulgated
under the Securities Act) for the preceding three months, and otherwise subject
to compliance with the provisions of Rule 144(k) promulgated under the
Securities Act, the Company shall promptly cause any legend to be removed from
any certificate for any Securities so to be Transferred. The Investor
acknowledges that the Securities have not been registered under the Securities
Act or under any state securities laws and agrees that it will not sell or
otherwise dispose of any of the Securities, except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
other applicable securities laws.

4.3 Withholding. The Company shall be entitled to deduct and withhold from
amounts payable to the Investor or any of its Affiliate funds in respect of the
Securities such amounts as it is required to deduct and withhold under
applicable law. To the extent that amounts are so withheld by the Company, such
withheld amounts shall be treated for all purposes as having been paid to the
Investor or any such Affiliate fund in respect of which such deduction and
withholding was made by the Company. Prior to the Investor or any of its
Affiliate funds receiving any Securities, the Investor shall, and cause such
Affiliate fund to, deliver to the Company a duly executed IRS Form W-9 or the
appropriate IRS Form W-8, as applicable, and such other IRS forms as may
reasonably requested by the Company from time to time. The Investor shall, and
cause such Affiliate fund to, update all such IRS Forms, as appropriate, from
time to time.

ARTICLE V

Miscellaneous

5.1 Survival of Representations, Warranties, Agreements, Etc. Each of the
representations and warranties set forth in this Agreement shall survive the
Closing but only for a period of 18 months following the Closing Date and
thereafter shall expire and have no further force and effect. Except as
otherwise provided herein, all covenants and agreements contained herein shall
survive for the duration of any statutes of limitations applicable thereto or
until, by their respective terms, they are no longer operative.

5.2 Amendment. No amendment or waiver of any provision of this Agreement will be
effective with respect to any party unless made in writing and signed by an
officer of a duly authorized representative of such party.



--------------------------------------------------------------------------------

5.3 Waiver. The conditions to each party’s obligation to consummate the Purchase
are for the sole benefit of such party and may be waived by such party in whole
or in part to the extent permitted by applicable law. No waiver will be
effective unless it is in a writing signed by a duly authorized officer of the
waiving party that makes express reference to the provision or provisions
subject to such waiver.

5.4 Counterparts and Facsimile. For the convenience of the parties hereto, this
Agreement may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement. Executed signature pages to this
Agreement may be delivered by facsimile and such facsimiles will be deemed as
sufficient as if actual signature pages had been delivered.

5.5 Governing Law; Jurisdiction. This Agreement will be governed by and
construed in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed entirely within such State. The parties
hereby irrevocably and unconditionally consent to submit to the exclusive
jurisdiction of the state and federal courts located in the State of Delaware
for any actions, suits or proceedings arising out of or relating to this
Agreement and the transactions contemplated hereby

5.6 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

5.7 Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered personally or by
telecopy or facsimile, upon confirmation of receipt, (b) on the first business
day following the date of dispatch if delivered by a recognized next-day courier
service, or (c) on the third business day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

(a) If to the Investor:

 

   SICOR Pharmaceuticals, Inc.    19 Hughes    Irvine, California 92618   
Attention: Senior Vice President and General Manager with a copy to:    Teva
North America    425 Privet Road    Horsham, PA 19044    Attention: Senior Vice
President and General Counsel



--------------------------------------------------------------------------------

   Willkie Farr & Gallagher LLP    787 Seventh Avenue    New York, New York
10019-6099    Telecopy: (212) 728-8111

   Attn:    William J. Grant, Jr.       Jeffrey S. Hochman

(b) If to the Company:

 

   Antares Pharma, Inc.    707 Eagleview Boulevard, Suite 414   

Exton, Pennsylvania 19341

  

Attention: President and Chief Executive Officer

with a copy to:    Leonard, Street and Deinard Professional Association (which
shall not    150 South Fifth Street constitute notice    Suite 2300 to the
Company)    Minneapolis, MN 55402    Telecopy: (612) 335-1657    Attention:
Morris M. Sherman, Esq.

5.8 Entire Agreement, Etc. (a) This Agreement (including Disclosure Schedule)
constitute the entire agreement between the parties with respect to the subject
matter hereof, and supersede all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties, with
respect to the subject matter hereof, and (b) this Agreement will not be
assignable by operation of law or otherwise (any attempted assignment in
contravention hereof being null and void).

5.9 Definitions of “subsidiary,” “Affiliate” and “knowledge”. (a) When a
reference is made in this Agreement to a subsidiary of a person, the term
“subsidiary” means those corporations and other entities of which such person
owns or controls more than 50% of the outstanding equity securities either
directly or through an unbroken chain of entities as to each of which more than
50% of the outstanding equity securities is owned directly or indirectly by its
parent; provided, however, that there shall not be included any such entity to
the extent that the equity securities of such entity were acquired in
satisfaction of a debt previously contracted in good faith or are owned or
controlled in a bona fide fiduciary capacity.

(b) The term “Affiliate” means, with respect to any person, any person directly
or indirectly controlling, controlled by or under common control with, such
other person. For purposes of this definition, “control” when used with respect
to any person, means the possession, directly or indirectly, of the power to
cause the direction of management and/or policies of such person, whether
through the ownership of voting securities by contract or otherwise.

(c) The term “knowledge” or any similar formulation of knowledge shall mean,
(i) in the case of the Company, the actual knowledge after due inquiry of an
executive officer of the Company (which due inquiry shall include reasonable
inquiry of the direct reports to such executive officer and appropriate senior
executives of the Company Subsidiaries) and (ii)



--------------------------------------------------------------------------------

in the case of the Investor, the actual knowledge after due inquiry of a
managing director of the entity that manages the Investor.

5.10 Captions. The Article, Section and paragraph captions herein are for
convenience of reference only, do not constitute part of this Agreement and will
not be deemed to limit or otherwise affect any of the provisions hereof.

5.11 Severability. If any provision of this Agreement or the application thereof
to any person (including, without limitation, the officers and directors of the
Investor and the Company) or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.

5.12 No Third Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person or entity other than
the parties hereto or permitted transferees of the Investor, any benefit right
or remedies.

5.13 Time of Essence. Time is of the essence in the performance of each and
every term of this Agreement.

5.14 Specific Performance. The transactions contemplated by this Agreement are
unique. Accordingly, the Company and the Investor acknowledge and agree that, in
addition to all other remedies to which it may be entitled, each of the parties
hereto is entitled to a decree of specific performance, provided that such party
hereto is not in material default hereunder. The parties hereto agree that, if
for any reason a party shall have failed to perform its obligations under this
Agreement, then the party seeking to enforce this Agreement against such
nonperforming party shall be entitled to specific performance and injunctive and
other equitable relief, and the parties further agree to waive any requirement
for the securing or posting of any bond in connection with the obtaining of any
such injunctive or other equitable relief. This provision is without prejudice
to any other rights that any party may have against another party for any
failure to perform its obligations under this Agreement, including the right to
seek damages for a material breach of any provision of this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.

 

ANTARES PHARMA, INC. By:  

/s/ Jack E. Stover

 

Name: Jack E. Stover

 

Title:  President and CEO

SICOR PHARMACEUTICALS, INC. By:  

/s/ Mark Durand

 

Name: Mark Durand

 

Title: CFO and SVP

Suspension of Registration Statement. Anything in this Agreement to the contrary
notwithstanding, it is understood and agreed that the Company shall not be
required to keep any shelf registration effective or useable for offers and
sales of the Registrable Securities, file a post effective amendment to a shelf
registration statement or prospectus supplement or to supplement or amend any
registration statement, if (A) the Registration Statement, any prospectus or
prospectus supplement constituting a part thereof, or any document incorporated
by reference in any of the foregoing contains an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, in the light of the
circumstances under which they are made; (B) the Company is in possession of
material information that it deems advisable not to disclose in a Registration
Statement; (C) the Company has determined to proceed with a public offering of
its equity securities and, in the judgment of the managing underwriter thereof
or the Company (if such offering is not underwritten), sales under the
Registration Statement would have a material adverse effect on such offering; or
(D) the Company is engaged in any program for the purchase of shares of its own
Common Stock, unless such repurchase program and the requested sale may proceed
concurrently pursuant to an exemption under the Commission’s Regulation M or any
other applicable exemption (it being understood that, to the extent consistent
with any such program, the Company will use commercially reasonable efforts to
make an exemption available to the beneficiaries of these registration rights
(the “Beneficiaries”) or to otherwise open up a sufficient window period under
Regulation M to enable the Beneficiary to obtain the liquidity it desires
hereunder). The Company shall provide notice of any such suspension to the
Investor and each Beneficiary in accordance with Section 5.7 of this Agreement.
Upon receipt by a Beneficiary of notice of an event of the kind, described in
this Section 1, such Beneficiary shall forthwith discontinue such Beneficiary’s
disposition of Registrable Securities until the Company has provided notice that
such disposition may continue and of any supplemented or amended prospectus
indicated in such notice. The Company agrees that any period in which sales,
transfers or dispositions must be discontinued as a result of a given occurrence
of a circumstance referred to in the preceding sentence shall not exceed 60
days, and shall not exceed 120 days in the aggregate over any 12-month period.



--------------------------------------------------------------------------------

Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Beneficiary, its officers and directors, and each person, if any,
who controls such Beneficiary, within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation, any
legal or other expenses reasonably incurred by such Beneficiary, any of its
officers or directors or any such controlling person in connection with
defending or investigating any such action or claim) caused by any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or any prospectus relating to Registrable Securities (as
amended or supplemented if the Company shall have furnished any amendments or
supplements thereto) or any preliminary prospectus, or caused by any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, except insofar as such losses, claims,
damages or liabilities are caused by any such untrue statement or omission or
alleged untrue statement or omission based upon information furnished by such
Beneficiary or the plan of distribution, furnished in writing to the Company by
or on behalf of such Beneficiary expressly for use therein; provided, however,
that the foregoing indemnity agreement with respect to any prospectus shall not
inure to the benefit of such Beneficiary if a copy of the most current
prospectus at the time of the delivery of the securities was made available to
such Beneficiary but was not provided by the Beneficiary or any Underwriter to
the buyer of such securities and such current prospectus would have cured the
defect giving rise to such loss, claim, damage or liability. The Company also
agrees to indemnify any Underwriters of any Registrable Securities, their
officers and directors and each person who controls such Underwriters on
substantially the same basis as that of the indemnification of Beneficiary
provided in this Section 2. As used throughout this Exhibit, “Underwriter” means
a securities dealer who purchases any Registrable Securities as principal and
not as part of such dealer’s market-making activities.

Indemnification by Each Beneficiary. Each Beneficiary agrees, severally and not
jointly, to indemnify and hold harmless the Company, its officers and directors,
and each person, if any, who controls the Company within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act to the same
extent as the foregoing indemnity from the Company to such Beneficiary, but only
with reference to information furnished by such Beneficiary or the plan of
distribution furnished in writing by or on behalf of such Beneficiary expressly
for use in the Registration Statement or any prospectus relating to the
Registrable Securities, or any amendment or supplement thereto or any
preliminary prospectus. Each Beneficiary also agrees, severally and not jointly
to indemnify and hold harmless any Underwriters of the Registrable Securities,
their officers and directors, and each person who controls such underwriters on
substantially the same basis as that of the indemnification of the Company
provided in this Section 3. Notwithstanding anything to the contrary contained
in this Exhibit, the obligations of any Beneficiary pursuant to this Section 3
shall not exceed the amount of proceeds received by such Beneficiary for the
relevant Registrable Securities.

Conduct of Indemnification Proceedings. In case any proceeding (including any
governmental investigation) shall be instituted involving any person in respect
of which indemnity may be sought pursuant to Section 2 or 3 of this Exhibit,
such person (the “Indemnified Party”) shall promptly notify the person against
whom such indemnity may be sought (the “Indemnifying Party”) in writing and the
Indemnifying Party, upon the request of the Indemnified Party, shall retain
counsel reasonably satisfactory to such Indemnified Party to represent such
Indemnified



--------------------------------------------------------------------------------

Party and any others the Indemnifying Party may designate in such proceeding and
shall pay the fees and disbursements of such counsel related to such proceeding.
In any such proceeding, any Indemnified Party shall have the right to retain its
own counsel (which counsel shall be reasonably accountable to the Indemnifying
Party), but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (a) the Indemnifying Party and the Indemnified
Party shall have mutually agreed in writing to the retention of such counsel or
(b) the named parties to any such proceeding (including any impleaded parties)
include both the Indemnified Party and the Indemnifying Party and, in the
written opinion of counsel for the Indemnified Party, representation of both
parties by the same counsel would be inappropriate due to actual or potential
conflicts of interests between them. It is understood that the Indemnifying
Party shall not, in connection with any proceeding or related proceedings
involving one or more Indemnified Parties in the same jurisdiction, be liable
for the fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel required under the circumstances) at any time for
all such Indemnified Parties, and that all such fees and expenses shall be
reimbursed as they are submitted in writing for payment. In the case of any such
separate firm for the Indemnified Parties, such firm shall be designated in
writing by the Indemnified Parties or, if the Indemnified Parties are
exclusively Beneficiaries, by the Investor. The Indemnifying Party shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent, or if there be a final judgment for
the plaintiff, the Indemnifying Party shall indemnify and hold harmless such
Indemnified Parties from and against any loss or liability (to the extent stated
above) by reason of such settlement or judgment.

Contribution. If the indemnification provided for in this Exhibit is unavailable
to an Indemnified Party in respect of any losses, claims, damages or liabilities
referred to herein, then each such Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages or liabilities
(a) in such proportion as is appropriate to reflect the relative benefits
received by the Company, Beneficiary and the Underwriters from the offering of
the securities, or (b) if the allocation provided by clause (a) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (a) above but also the relative
fault of the Company, such Beneficiary and the Underwriters in connection with
the statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company, such Beneficiary and the Underwriters
shall be deemed to be in the same respective proportions as the total proceeds
from the offering (net of underwriting discounts and commissions but before
deducting expenses) received by each of the Company and such Beneficiary and the
total underwriting discounts and commissions received by the Underwriters, in
each case as set forth in the table on the cover page of the prospectus, bear to
the aggregate public offering price of the securities. The relative fault of the
Company, such Beneficiary and the Underwriters shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by such party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

The Company and each Beneficiary agrees that it would not be just and equitable
if contribution pursuant to this Section 5 were determined by pro rata
allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in the immediately preceding paragraph. The



--------------------------------------------------------------------------------

amount paid or payable by an Indemnified Party as a result of the losses,
claims, damages or liabilities referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 5, no Underwriter shall be
required to contribute any amount in excess of the amount by which the total
price at which the securities underwritten by it and distributed to the public
were offered to the public exceeds the amount of any damages which such
Underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission, and each Beneficiary
shall not be required to contribute any amount in excess of the amount by which
the net proceeds of the offering (before deducting expenses) received by such
Beneficiary exceeds the amount of any damages which such Beneficiary has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

Survival. The indemnity and contribution agreements contained in this Exhibit
shall remain operative and in full force and effect regardless of (a) any
termination of this Agreement or any underwriting agreement, (b) any
investigation made by or on behalf of any Indemnified Person or by or on behalf
of the Company and (c) the consummation of the sale or successive resales of the
Registrable Securities.

Registration Expenses. In connection with the Registrable Securities, the
Company shall pay the following reasonable expenses incurred in connection with
such registration: (a) registration and filing fees with the Commission,
(b) fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel in connection with blue sky
qualifications of the Registrable Securities), (c) printing expenses, (d) fees
and expenses incurred in connection with the listing of the Registrable
Securities on the stock exchanges, if any, on which the applicable class of
Registrable Securities is then listed or, if such class of Registrable
Securities is not then listed, on the principal national stock exchange on which
the Common Stock is then listed, (e) fees and expenses of counsel and
independent certified public accountants for the Company (including the expenses
of any comfort letters reasonably required by any Underwriters), (f) the fees
and expenses of any additional experts retained by the Company in connection
with such registration and (g) fees and expenses in connection with any review
of underwriting arrangements by the National Association of Securities Dealers,
Inc. Each Beneficiary shall pay any underwriting fees, discounts or commissions
attributable to the sale of Registrable Securities by it and any out-of-pocket
expenses of such Beneficiary, including its counsel fees, accountant fees and
expenses. The Company shall pay internal Company expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties).